Citation Nr: 0800328	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1970 to 
July 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for a 
back injury.

In October 2007, the appellant appeared before the 
undersigned Veterans Law Judge for a hearing.  The transcript 
is of record.


FINDING OF FACT

The veteran does not have a back disability related to his 
military service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the appellant's claim for service connection 
for a back disorder, the appellant's service medical records 
show that he was treated in December 1970 for intermittent, 
mild back pain.  He had no history of trauma.  The medical 
provider indicated doubt concerning the claim of low back 
pain, noted that disc disease was probable, and noted muscle 
spasm.  The appellant had no abnormal curvatures and had good 
range of motion and reflexes.  Aspirin was prescribed for 
pain.  In April 1971, the appellant was treated for low back 
pain.  He had no history of trauma.  The medical provider 
diagnosed the appellant with a back sprain.  He prescribed 
bed rest and Darvon and told the appellant to return six days 
later.  If his pain persisted, x-rays were to be taken at 
that time.  There is no evidence that the appellant's pain 
lingered, as there is no indication that the appellant 
returned for the check-up or had x-rays taken.  

In November 1971, the appellant sought treatment for back 
pain, which was diagnosed as nonspecific back pain, and 
aspirin was prescribed.  Of particular relevance, a 
separation examination report dated in June 1972 does not 
indicate any abnormalities of the spine on clinical 
evaluation. 

The Board must find that, overall, the service medical 
records provide evidence against this claim, failing to 
indicate a chronic back disorder. 

More importantly, the appellant has not submitted any 
evidence showing that he currently has a low back disability.  
The Board reviewed VA treatment records dated from 2002 to 
2004; however, the records do not indicate that the appellant 
suffered back problems.  In his hearing before the 
undersigned, the appellant stated that he had received 
treatment from other providers; however, despite allowing the 
appellant two months to provide additional records, he failed 
to do so and failed to provide the Board any basis to find 
these records.  Thus, the post-service medical records 
provide highly probative evidence against the appellant's 
claim.

In addition to the medical evidence, the Board has considered 
the appellant's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the appellant is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of an orthopedic disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the appellant's 
personal opinion that his back disability is related to 
service many years ago is not a sufficient basis for awarding 
service connection.  The Board finds that the service and 
post-service treatment (or lack of treatment) outweighs his 
statements at this time.    

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  In short, in absence of 
competent medical evidence showing a current low back 
disability, the appellant's claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and information in his possession to the AOJ.  

The October 2004 letter did not address rating criteria or 
effective date; however, subsequent to the rating decision, 
the AOJ sent a letter dated March 2006 addressing those 
issues.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, although the notice provided prior to 
adjudication did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no medical evidence indicating that 
the appellant suffers a current disability.  As noted above, 
the VA records from 2002-2004 fail to indicate any type of 
back pain or disorder.  Thus, a VA examination is not 
warranted at this time.

The Board notes that with the original claim filed in 
September 2004, the appellant filed an incomplete 
Authorization and Consent to Release Information form for a 
private medical provider.  In the October 2004 notice letter, 
the RO requested additional information regarding the 
appellant's treatment at the private medical provider, and 
asked him to fully complete an Authorization and Consent to 
Release Information form.  The appellant failed to provide 
the completed authorization form; therefore, VA was unable to 
request his records.  At the hearing before the undersigned 
in October 2007, the records from this private medical 
provider were discussed and the appellant was given two 
months to obtain and submit the records to VA for 
consideration.  He did not provide an authorization form for 
VA to request these records and, in several cases, indicated 
that these records were not available.  The Board delayed the 
adjudication of this case for two months to provide the 
veteran time to respond.  The Board received no medical 
records or additional evidence subsequent to the October 2007 
hearing.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained that could be 
obtained.  The appellant was allowed two months to submit 
additional medical evidence for review; however, no 
additional evidence was provided. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


